EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anneliese Mayer on May 24, 2022.

The application has been amended as follows:
IN THE CLAIMS:
Claim 46.  In line 2, delete “7%” and insert ---7 wt.%”---.

Claim 47.  In line 3, after “polycarbonate polymers,”, insert ---and---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Valpey, III et al, U.S. Patent No. 6,762,162, discloses an acidic hard surface cleaner comprising a quaternary ammonium biocide, a cationic polymer, and a surfactant (see abstract).  It is further taught by Valpey, III et al that the composition contains 0.05-10% by weight of an organic solvent, such as glycol ethers (see col. 3, lines 30-40), optionally a wax in an amount of 1.77% by weight (see col. 3, lines 47-54 and Formulae A-M), a cationic acrylate emulsion polymer (see col. 3, line 65-col. 4, line 17), and surfactants, such as nonionic ethoxylates and fluorosurfactants (see col. 4, lines 25-46).  Specifically, note Formulae A-M, which contain about 87% by weight of deionized water, about 1.77% by weight of a wax, about 1% by weight of various surfactants, about 7% by weight of an emulsion polymer, and adjunct ingredients.  However, patentee differs from applicant in that Valpey, III et al does not teach or suggest in general a floor care composition comprising 0.009-1.0% by weight of a wax, 0.2-3.0% by weight of a resin selected from a natural resin and a polymer having a molecular weight of 500-2000, 0.02-1.0% by weight of a surfactant, and 97-99.9% by weight of a diluent, as required by applicant in the instant claims.
	Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
May 24, 2022